Citation Nr: 1453868	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a videoconference hearing held in April 2014, conducted before the undersigned.  The transcript from that hearing has been associated with the electronic claims file ("Virtual VA" system) and reviewed.

The RO, also in March 2009 denied a claim seeking service connection for a heart condition.  After he perfected this claim for appeal, the Veteran withdrew it at his April 2014 hearing.  As such, the claim is therefore no longer before the Board.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is likely related to his noise exposure during service.

2.  The Veteran's tinnitus is likely related to his noise exposure during service.







CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below as to the issues of entitlement to service connection, no discussion of those duties is required.





Laws and Regulations/Factual Background/Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen 's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)").

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1337), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which [service connected] disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the "chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and [service as it] serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.; 38 C.F.R. § 3.303(b).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In addition, the director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was further noted that delayed-onset tinnitus must also be considered.

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  His service records indicate that he served in an artillery unit.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to noise in service.

Service treatment records include test results from several hearing tests.  The March 1966 induction examination shows the Veteran's hearing acuity was within normal limits.  See 38 C.F.R. § 3.385.  Hearing loss, pursuant to 38 C.F.R. § 3.385, was also not shown at his September 1968 separation examination.  See also Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  In essence, at no time while on active duty did the Veteran have a hearing loss disability for VA purposes, nor was loss of hearing per Hensley manifested.

The Veteran first complained of hearing loss and tinnitus in his November 2008 claim for service connection.  

A February 2009 VA Compensation and Pension audiology examination report shows the examiner observed that the Veteran served in an artillery capacity in-service, and as a police officer afterwards.  No recreational noise was reported.  Audiogram findings showed hearing loss, per 38 C.F.R. § 3.385, to be present bilaterally.  The Veteran had a history of constant bilateral tinnitus, of an unknown onset.  It was noted that tinnitus had the same etiology as the hearing loss.  The supplied diagnosis was moderate high frequency sensorineural bilateral hearing loss.  The examiner observed that the Veteran's hearing acuity was within normal limits in the course of his service separation examination.  She added that a landmark study, from the Institute of Medicine, concerning military noise exposure, had concluded that "there is not scientific basis for delayed onset noise-induced hearing loss, ie [sic] hearing normal at discharge and causally attributable to military noise exposure 20-30 years later."  This study, according to the undersigned, who reviewed it, dealt with testing on rats, not humans.  The examining audiologist opined that it was not likely that the Veteran's hearing loss and tinnitus were related to his military service.  

At his hearing conducted by the undersigned in April 2014, the Veteran testified that he served in an artillery capacity in the military, at which time he was exposed to acoustic trauma.  He added he was not treated after his service separation, but his wife noticed his hearing loss about six months after his return.  She confirmed this through her own testimony.  He added he did fire guns at ranges after being discharged from service but he used hearing protection.  As for his tinnitus, he did not remember when he first noticed having it.

The Board has considered all of the evidence and finds that the Veteran has had a hearing loss disability for VA purposes during the pendency of the claim.  38 C.F.R. § 3.385.  See VA examination report, dated in February 2009.  

Turning to lay evidence now of record, not considered by the VA examiner in this case, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the United States Court Of Appeals for Veterans Claims (Court) held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355 (2009) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report in-service symptomatology, such as decreased hearing and ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  His wife is also competent to attest of trouble experienced by the Veteran in his ability to hear.  Although the VA medical opinion of record was negative, it did not consider the factors enunciated in Hensley and Ledford, which specifically state that the absence of hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  Therefore, the Veteran's lay statements and testimony - together with the testimony provided by his wife in April 2014 -- has been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection for hearing loss and tinnitus. 

The Veteran's reports that he has experienced hearing loss and tinnitus since separation from service may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Further, although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Savage v. Gober, 10 Vet. App. 488, 496 (1997) citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current hearing loss and tinnitus diagnoses.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In fact, the VA examiner found that the Veteran's disorders were not likely related to his military service.  However, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity -- like service connection for diminishment of the sense of hearing in conjunction with the Hensley and Ledford precedents.


Although the February 2009 VA examiner did not relate the Veteran's hearing loss and tinnitus to his in-service acoustic trauma, this examination report and opinion was deficient because it did not take into consideration the factors enunciated in the Hensley and Ledford precedents, which specifically state that the absence of hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  The Board also finds that the study cited by the examiner, notwithstanding that it was based on clinical findings involving rats, and not humans, also is in direct contradiction to the finding of the Court in Ledford.  While VA could undertake additional development to clarify this point, based on the Veteran's recent assertions, the inherently subjective nature of audiological symptomatology, and his likely exposure to acoustic trauma in service, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's hearing loss and tinnitus claims.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for bilateral hearing loss and tinnitus is warranted. 

The evidence in this case is so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2014).  Therefore, the evidence of record is in relative equipoise, and the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus are granted.










ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


